                              Ross C. Goodman, Esq.
                          1   Nevada Bar No. 7722
                          2   GOODMAN LAW GROUP
                              A Professional Corporation
                          3   520 S. Fourth St., 2nd Floor
                              Las Vegas, Nevada 89101
                          4   Telephone: (702) 383-5088
                              Facsimile: (702) 385-5088
                          5
                              Email: ross@rosscgoodman.com
                          6   Attorneys for Plaintiff/Petitioner

                          7                               UNITED STATES DISTRICT COURT

                          8                                        DISTRICT OF NEVADA

                          9     JULIO CESAR CHAVEZ, JR.,
                                                                                Case No.: 2:19-cv-02105-JAD-VCF
                       10                           Plaintiff/Petitioner,
                       11
                                vs.
                       12                                                       ORDER GRANTING
                                BOB BENNETT, Executive Director for the         STIPULATION TO REMAND
                       13       Athletic Commission of the Department of
                                Business and Industry, State of Nevada; and
                       14       NEVADA STATE ATHLETIC                                [ECF No. 4]
                                COMMISSION
                       15

                       16
                                                    Defendants/Respondents.
                       17

                       18             COMES NOW, Plaintiff/Petitioner JULIO CESAR CHAVEZ, JR., by and through, ROSS

                       19     C. GOODMAN, ESQ., Goodman Law Group, P.C., and Defendants Bob Bennett, Executive
                       20
                              Director for the Athletic Commission of the Department of Business and Industry, State of Nevada,
                       21
                              and Nevada State Athletic Commission (collectively hereinafter “Defendants”), by and through,
                       22
                              CRAIG A. NEWBY, ESQ., Deputy Solicitor General, Office of the Attorney General, hereby
                       23
                              stipulate and agree as follows:
                       24

                       25             1.     On December 2, 2019, Plaintiff field a Verified Complaint for Declaratory and

                       26     Injunctive Relief along with an Application for a Temporary Restraining Order and Motion for
                       27
                                                                            Page 1
G OODMAN L AW G ROUP   28
A Professional Corporation
 520 S. Fourth St., 2nd Fl.
Las Vegas, Nevada 89101
     (702) 383-5088
                              Preliminary Injunction.
                          1

                          2          2.      On December 4, 2019, the state court judge granted Plaintiff’s order shortening

                          3   time, scheduling a hearing on December 12, 2019 at 9:00 a.m. for Plaintiff’s Application for

                          4   Temporary Restraining Order and Motion for Preliminary Injunction.
                          5
                                     3.      On December 9, 2019, Defendants filed a Notice of Removal pursuant to 28 U.S.C.
                          6
                              § 1441(a).
                          7
                                     4.      On December 10, 2019, Plaintiff filed an amended complaint as a matter of course
                          8
                              pursuant to Rule 15(a), Federal Rules of Civil Procedure, removing any claims of
                          9

                       10     violations of substantive due process under the United States Constitution.

                       11            5.      On December 10, 2019, Plaintiff’s counsel contacted Defendants counsel pursuant
                       12     to Local Rule 7-4 in an attempt to avoid filing an Emergency Motion to Remand.
                       13
                                     6.      On December 11, 2019, the parties met and conferred and agreed that there is no
                       14
                              longer a federal question and stipulate to remand this matter to state court.
                       15
                                     7.       Plaintiff’s counsel is seeking to re-notice the hearing in state court in advance of
                       16

                       17     the super middleweight contest scheduled on December 20, 2019 at Talking Stick Resort Arena in

                       18     Phoenix, Arizona, which Plaintiff contends is at risk of cancellation due to Defendants extending

                       19     the temporary suspension against Plaintiff.
                       20

                       21
                              DATED: December 11, 2019                                DATED: December 11, 2019
                       22
                              /s/ Ross C. Goodman, Esq.                               /s/ Craig A. Newby, Esq.
                       23     Ross C. Goodman, Esq., Bar No. 7722                     Craig A. Newby, Esq., Bar No. 8591
                              520 South Fourth Street, 2nd Floor                      100 N. Carson Street
                       24     Las Vegas, Nevada 89101                                 Carson City, Nevada 89701
                       25     Attorney for Plaintiff                                  Attorneys for Defendants

                       26

                       27
                                                                             Page 2
G OODMAN L AW G ROUP   28
A Professional Corporation
 520 S. Fourth St., 2nd Fl.
Las Vegas, Nevada 89101
     (702) 383-5088
                                                                           ORDER
                          1

                          2          Pursuant to the above stipulation of the parties,

                          3          IT IS HEREBY ORDERED that this case is remanded to the Eighth Judicial District

                          4   Court, Clark County.
                          5

                          6
                                                                            ________________________________________
                          7                                                 U.S. District Judge Jennifer A. Dorsey
                                                                            Dated: December 11, 2019
                          8   Respectfully submitted by:
                          9

                       10     /s/ Ross C. Goodman, Esq.
                              Ross C. Goodman, Esq.,
                       11     Nevada Bar No. 7722
                              520 South Fourth Street, 2nd Floor
                       12     Las Vegas, Nevada 89101
                              Attorney for Plaintiff
                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                                                                            Page 3
G OODMAN L AW G ROUP   28
A Professional Corporation
 520 S. Fourth St., 2nd Fl.
Las Vegas, Nevada 89101
     (702) 383-5088
